Title: To Thomas Jefferson from Samuel Blackden, 2 February 1788
From: Blackden, Samuel
To: Jefferson, Thomas



Dear Sir
Brussells February 2d. 1788

I have to pray you to pardon the trouble I am about to give you, when I request answers to three or four questions relative to the American Flag, which some circumstances that have Occurr’d since I had the honour of seeing you Render it Necessary for me to Obtain, and as there is no one so well qualified to give them as yourself so I am persuaded from your former kindness no one will do it more kindly.
The Prospect held out to me is Very flattering provided the situation of affairs permit you to answer in the affirmative, but be that so or not I shall equally feel my obligations to you for the Many instances I have experienced of your politeness and friendship.
1st. If I purchase a Ship at Ostend, and produce to you the authenticated bill of sale which will prove her to be the property of an American can you grant me such certificate as will enable me to send her to Any port of the World where American Ships are admitted, as for instance the french Islands in the West and east indies and the other settlements in the last Mentioned Country.

2d. Will it be necessary for me to bring the returns of any such Voyage, under American colours, to any port in America, or shall I be at liberty to sell it where I find it most advantagious.
3d. Will the bill of sale be sufficient Evidence of her being American property, if not what further will be necessary.
4th. I beg you to inform me whether any American Ships coming from India will be admitted into any ports in france, and if they will be, which the Ports are.
I am now on a short tour through this delightful country of Flanders where on this first of February the Appearance of the fields is like the month of October, and so mild has been the Winter that a pair of skates has not been Used more than one day. I shall go from hence to Antwerp and then back to Dunkerque where I hope to be honored with your Answer. In the Meanwhile I beg you to Accept my sincere wishes for your health and happiness, and to present my respects to Miss Jefferson and Mr. Short, whom with yourself I hope to have the pleasure of Seeing in Paris in a few weeks.
I have the Honour to be with the highest respect and esteem Dear Sir Your Much Obliged and Most Obedient Servant,

Sam Blackden


Address At No. 4. Rue St. Julien at Dunkerque.

